Citation Nr: 9901188	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for relaxed anterior 
cruciate ligament of the left knee joint, with post-traumatic 
osteoarthritic degenerative changes, currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine claimed to be proximately due to 
or the result of service-connected disability from a left 
knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


REMAND

The veteran had active service from February 1954 to February 
1956.

The veteran has service-connected disability from a relaxed 
anterior cruciate ligament of the left knee with post-
traumatic osteoarthritic degenerative changes.  The RO has 
rated the left knee disorders 30 percent disabling under 
Diagnostic Code 5257.  That is the highest schedular rating 
assignable for recurrent lateral instability or subluxation 
of a knee.  However, the veteran has limitation motion in the 
knee due to osteoarthritis.  That separate manifestation of 
the service-connected left knee disability is separately 
ratable under Diagnostic Code 5003.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994); and VAOPGCPREC 23-97 (7/1/97).

Further, the claims folder contains a report from a private 
physician who conducted the September 1997 Department of 
Veterans Affairs (VA) examination.  The report, dated in 
December 1997, contains findings about the degree of 
disability associated with the veterans service-connected 
left knee disorders.  The report also contains a comment 
about the probability that the service-connected knee 
disorder exacerbates the veterans disability from 
degenerative disc disease of the lumbar spine.  No further 
medical clarification was sought.  The regional office (RO) 
sent this report to the Board in March 1998.  The claims file 
was sent to the Board in January 1998.  The RO has not 
considered the report in making any rating decision, and has 
not provided the veteran a supplement statement of the case 
after considering the report.  Since this evidence was 
received by the RO after the veterans records had been 
transferred to the Board, the RO forwarded the evidence to 
the Board under 38 C.F.R. § 19.37(b) (1998).  As the veteran 
did not waive the ROs consideration of this evidence, the 
Board refers it to the RO pursuant to 38 C.F.R. § 20.1304(c) 
(1998).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his left knee and/or low back disorders.  
The RO should take all necessary steps to 
obtain any pertinent records and 
associate them with the claims folder.

2.  The RO should obtain the records of 
treatment of the veteran by a physician 
identified as Dr. Astrauskas in treatment 
notes of Royce E. Hood, Jr., M.D.

3.  After the treatment records are 
associated with the claims folder, the RO 
should schedule the veteran for a 
comprehensive VA examination to determine 
the current extent and severity of his 
service-connected left knee disorders and 
whether a relationship exists between the 
left knee disorders and the claimed back 
disability.  The entire claims folder, a 
copy of this remand, and a copy of all 
the rating criteria applicable to the 
rating of the knee must be made available 
to, and reviewed by the physician prior 
to the examination.  All diagnostic tests 
and studies deemed necessary by the 
physician should be accomplished, to 
include x-rays, and all pertinent 
symptomatology and findings should be 
reported in detail.  The physician should 
be specifically requested to proffer an 
opinion as to the specific extent and 
severity of the veterans left knee 
disorders.  In that the examination is to 
be conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the veterans 
left knee in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1998).  The physician should also 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for traumatic arthritis, 
limitation of knee motion, ankylosis and 
impairment of the knee (Codes 5256, 5257, 
5260, 5261, 5262). The physician must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
knee.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered normal range of motion.  
The physician should further address the 
extent of functional impairment 
attributable to any reported left knee 
pain.  The report of examination should 
be comprehensive and include a detailed 
account of all left knee pathology, 
including arthritis, found to be present.  
The physician should provide complete 
rationale for all conclusions reached.  
With respect to the functioning of the 
veterans left knee, attention should be 
given to the presence or absence of pain, 
swelling, ankylosis, subluxation, 
instability, weakness, limitation of 
flexion or extension, or any other 
associated impairment.  The physician 
should provide detailed description with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or, 
of pain on motion.  In this regard, the 
physician should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment on the function or movement of 
the knee due to the pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) (functional loss may 
be due to pain, supported by adequate 
pathology). 

An additional opinion should be provided 
in an effort to reconcile the comment 
made by the VA physician in 1997.  The 
examining physician should be requested 
to review all medical documentation and 
history on file and render an opinion as 
to the etiology of any current low back 
disorder identified on examination.  In 
particular, the Board is interested in 
knowing the likelihood that any current 
low back disorder is the result of, or is 
in any way related to the veterans left 
knee disorders.  If any current low back 
disorder is not in any way related to the 
left knee disorders, the physician should 
clearly indicate so.  Further, the 
physician should indicate whether or not 
there is a likelihood or probability that 
any current low back disorder is 
exacerbated or worsened by the service-
connected left knee disability.  Again, 
if the veterans back disorder is not 
exacerbated of made worse by the left 
knee disability, the physician must 
indicate so.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report fails to include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the physician for corrective action.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should readjudicate the claim presently 
on appeal with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The veterans 
service- connected left knee disorder 
should be readjudicated within the 
analytical framework provided under the 
Courts holding in DeLuca, supra, and the 
RO should consider all potentially 
applicable rating criteria and should 
make sure that any issue that is 
inextricably intertwined is properly 
adjudicated prior to returning the case 
to the Board for further appellate 
review. See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991) (piecemeal adjudication 
of veterans claims is to be avoided).  
The RO should consider the assignment of 
separate disability ratings for the left 
knee disability, if appropriate.  The RO 
should further adjudicate the issue of 
service connection for the veterans back 
disability claimed as secondary to his 
service-connected left knee disability.  
Finally, the RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet.App. 24, 
26 (1991).

6.   While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issues.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 
The veteran is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate may 
result in an adverse decision.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

Thereafter, if the decision with respect to any claim on 
appeal remain adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto.  Then, the claims 
folder should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
